DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 10-27-2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-22-2018, 04-01-2019, 10-29-2019, and 06-22-2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Specification
The disclosure is objected to because of the following informalities: the use of abbreviation of TPU should be preceded with their full and complete spelling for clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. (2016/0345674).
Regarding claim 1, Bruce discloses a method of forming a braided component for an article of apparel or footwear on a braiding machine, the method comprising: 
braiding a plurality of braiding yarns to form the braided component so that the braided component comprises a tubular structure (i.e. braided tube, Fig 8 and 13, para 0028); 
incorporating a plurality of axial yarns into the tubular structure during braiding (Fig 8, member 610 and 620), wherein at least two different types of axial yarn including at least a first type of axial yarn and a different, second type of axial yarn are incorporated into the braided component (para 0056).  
Regarding claim 2, Bruce discloses the first type of axial yarn has a different composition than the second type of axial yarn (para 0054 to 0055).  
Regarding claim 4, Bruce discloses the first type of axial yarn comprises at least one of a different elasticity or a different bending stiffness than the second type of axial yarn (para 0051).  
Regarding claim 5, Bruce discloses an arrangement of the axial yarns varies over a circumference of the tubular structure of the braided component (para 0049 to 0051).  
Regarding claim 6, Bruce discloses a braiding angle is varied along an axial direction of the braided component (para 0031, 0047, and 0051).  
Regarding claim 7, Bruce discloses at least one of the braiding yarns or the axial yarns comprise at least one melt yarn (para 0058).  
Regarding claim 13, Bruce discloses the braiding of the braided component is performed over an essentially cylindrical form (Fig 13), wherein the essentially cylindrical form comprises a meltable component and the method further comprises melting said meltable component after braiding the braided component over said meltable component such that the braided component and the meltable component form one integral unit (Fig 8, member 620, para 0057).  
Regarding claim 14, Bruce discloses arranging the braided component on a last and consolidating the lasted braided component (Fig 13, member 802, para 0066).  
Regarding claim 15, Bruce discloses consolidating comprises at least one of: using a binder; using a polymer coating (para 0054); heating at least part of the braided component (para 0052 and 0058); or application of a lamination technique.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2016/0345674) as applied to claim 1 above, and further in view of Malloy et al. (2017/0167062).
Regarding claim 3, Bruce teaches all of the limitations of claim 3 except the first type of axial yarn comprises a different tex value than the second type of axial yarn.  
Malloy teaches a bradding structure having different tex value yarns (para 0027).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the braided structure of Bruce by using different tex value yarns, as taught by Malloy, in order to provide different density areas as needed.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2016/0345674) as applied to claim 1 above, and further in view of Simpson (2010/0023047).
Regarding claim 8, Bruce teaches all of the limitations of claim 8 except the first type of axial yarn is arranged in a first area of the braided component, but not in a second area, and wherein the second type of axial yarn is arranged in the second area, but not in the first area.  
Simpson teaches a braided structure having the first type of axial yarn is arranged in a first area of the braided component, but not in a second area, and wherein the second type of axial yarn is arranged in the second area, but not in the first area (Figs 9A and 18).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Bruce to arrange the axial yarn in different area, as taught by Simpson, in order to provide different stiffness to different area as needed.
Regarding claim 9, the modified structure Bruce-Simpson discloses forming an upper of the article of footwear from the braided component after the axial yarns have been incorporated (Bruce, Fig 13).  
Regarding claims 10-12, the modified structure Bruce-Simpson does not specifically teaches where the exact first and second areas are. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to arrange the axial yarn to different area in order to provide different flexibility, wear resistance or durability to a specific areas of the upper as suggested by Bruce (para 0027)

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2016/0345674) as applied to claim 15 above, and further in view of Gallagher (2017/0143059).
Regarding claims 16-17, Bruce teaches all of the limitations of claim 16-17 except the consolidating comprises application of a lamination technique which is vacuum forming and the lamination technique comprises the use of polyurethane, TPU, polyamide, polyolefins, or vinyl-based films.
Gallagher teaches a method having the step of consolidating comprises application of a lamination technique which is vacuum forming (claim 4) and the lamination technique comprises the use of polyurethane (para 0009), TPU, polyamide, polyolefins, or vinyl-based films.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the lamination technique and material of Gallagher on Bruce structure in order to stop a leak pathway and capable of withstanding tens or hundreds of washings without degradation.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732